DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 20160046713 A) and in view of Yang (KR 20160022735 A).
In regards to claims 11 and 21, Kang teaches a defrosting apparatus/method of defrosting (see abstract) comprising: a heater case (171a) that comprises a heat pipe holding region that is located within the heater case (see below annotated fig. 3) and a heater receiving part (see below annotated fig. 3) that extends in parallel with the heat pipe holding region (see below annotated fig. 3); a heater (171b) that is mounted in the heater receiving part (see fig. 3 and paragraph 125) and that is configured to emit heat based on application of electrical current to the heater (see paragraph 126); a heat pipe (172) that defines a 

    PNG
    media_image1.png
    503
    966
    media_image1.png
    Greyscale

However, Kang does not explicitly teach that the seating part of the heat pipe is located in a recessed shape; and a holder that is detachably coupled to the heater case and that is configured to cover the portion of the heat pipe that is seated on the heat pipe seating part.
Yang teaches a heater case (111) that comprises a heat pipe seating part that is located on one surface of the heater case in a recessed shape (heat pipe seating groove 112, see fig. 3 and paragraph 24) and a heater receiving part (slot 114 for heater 130, see figs. 3, 6 and paragraph 24) that extends in parallel with the heat pipe seating part (see figs. 3 and 6); a heater (130) that is mounted in the heater receiving part (130 placed within 114, see paragraph 25) and that is configured to emit heat based on application of electrical current to the heater (see paragraph 34); a heat pipe (100), wherein at least a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heater case with a heat pipe seating part that is located on one surface of the heater case in a recessed shape, a heater receiving part that extends in parallel with the heat pipe seating part, a heater that is mounted in the heater receiving part and that is configured to emit heat based on application of electrical current to the heater; and a holder that is detachably coupled to the heater case and that is configured to cover the portion of the heat pipe that is seated on the heat pipe seating part as taught by Yang to the heat pipe assembly in the defrosting apparatus/method of defrosting of Kang in order to simplify the combination of heater and heat pipe to achieve convenience of manufacturing and speed of assembly (see paragraph 1, Yang).
In regards to claims 12 and 22, Kang as modified teaches the limitations of claim 12 except that the heat pipe seating part has a shape that corresponds to a shape of the portion of the heat pipe.
However, Yang teaches that the heat pipe seating part has a shape that corresponds to a shape of the portion of the heat pipe (circular profile of the seating groove 112 to seat the pipe 100, see figs. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heater case with a heat pipe seating part that has a shape that corresponds to a shape of the portion of the heat pipe as taught by Yang to the heat pipe assembly and defrosting apparatus/the method of Kang as modified in order to increase the rate of heat transfer to the heat pipe from the heater by increasing the surface area of the seating part in contact with the heat pipe along the circular surface of the heat pipe.
In regards to claims 13 and 23, Kang as modified teaches the limitations of claim 13 except that the heat pipe seating part extends through the heater case in a lengthwise direction of the heater case.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heater case with a heat pipe seating part such that the heat pipe seating part extends through the heater case in a lengthwise direction of the heater case as taught by Yang to the heat pipe assembly and defrosting apparatus/the method of Kang as modified in order to increase the rate of heat transfer to the heat pipe from the heater by increasing the surface area of the seating part in contact with the heat pipe along the length of the heat pipe.
In regards to claims 14 and 24, Kang as modified teaches the limitations of claim 14 except that the heat pipe is continuously disposed on the heat pipe seating part and covers an entire surface of the heat pipe seating part.
However, Yang teaches that the heat pipe is continuously disposed on the heat pipe seating part and covers an entire surface of the heat pipe seating part (see fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heater case with a heat pipe seating part such that the heat pipe is continuously disposed on the heat pipe seating part and covers an entire surface of the heat pipe seating part as taught by Yang to the heat pipe assembly and defrosting apparatus/the method of Kang as modified in order to increase the rate of heat transfer to the heat pipe from the heater by increasing the surface area of the seating part in contact with the heat pipe along the length of the heat pipe.
In regards to claims 15 and 25, Kang as modified teaches the limitations of claim 15 except that the heater receiving part penetrates through the heater case in a lengthwise direction of the heater case and has openings at both ends.
However, Yang teaches that the heater receiving part penetrates through the heater case in a lengthwise direction of the heater case and has openings at both ends (space 114 for heater 130 with opening at both ends, where caps 115 are placed, see fig. 3 and paragraph 25).

In regards to claims 16 and 26, Kang as modified teaches the limitations of claim 16 except that the heater case further comprises: a pressing member that is configured to press the heater in close contact with an inner surface of the heater receiving part; and a recess portion that is defined by pressing the heater towards the inner surface of the heater receiving part.
However, Yang teaches that the heater case further comprises: a pressing member (123, 123a, see figs. 4-5) that is configured to press the heater in close contact with an inner surface of the heater receiving part (by pressing the pipe 100 down to press the heater against the inner surface of the heat receiving part, see figs. 4-5 and paragraph 32); and a recess portion (113a) that is defined by pressing the heater towards the inner surface of the heater receiving part (by pressing the pipe 100 down by the pressing member pushed in the slot 113a, to press the heater against the inner surface of the heat receiving part, see figs. 4-see figs. 4-5 and paragraphs 32-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heater case with a pressing member that is configured to press the heater in close contact with an inner surface of the heater receiving part; and a recess portion that is defined by pressing the heater towards the inner surface of the heater receiving part as taught by Yang to the heat pipe assembly and defrosting apparatus/the method of Kang as modified in order to increase the rate of heat transfer by preventing any gaps from forming between the heater and the inner surface of the heater receiving part by pressing the assembly tightly together.
In regards to claims 17 and 27, Kang as modified teaches the limitations of claim 17 except that the heat case further comprises locking portions, and wherein the holder is detachably coupled to the heater case by coupling hooks of the holder to the locking portions of the heater case.
However, Yang teaches that the heater case further comprises locking portions (113, 113a, on both sides of 110, see figs. 4-5), and wherein the holder (120) is detachably coupled to the heater case by coupling hooks (122, 122a) of the holder to the locking portions of the heater case (see figs. 4-5 and paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heater case with locking portions, and wherein the holder is detachably coupled to the heater case by coupling hooks of the holder to the locking portions of the heater case as taught by Yang to the heat pipe assembly and defrosting apparatus/the method of Kang as modified in order to secure the assembly of heater and heat pipe and prevent some movements and vibrations of the evaporator and defrosting apparatus coils from disturbing the heat transfer contact surface.
In regards to claims 18 and 28, Kang as modified teaches the limitations of claim 18 except that the heater case and the holder are coupled to each other by one or more coupling members.
However, Yang teaches that the heater case and the holder are coupled to each other by one or more coupling members (by coupling hooks 122, 122a attached to 113, 113a, on both sides of 110, see figs. 4-5; and paragraphs 32-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided one or more coupling members to couple the heater case with the holder as taught by Yang to the heat pipe assembly and defrosting apparatus/the method of Kang as modified in order to secure the assembly of heater and heat pipe and prevent some movements and vibrations of the evaporator and defrosting apparatus coils from disturbing the heat transfer contact surface.

s 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Yang as applied to claims 11 and 21 above and further in view of An (KR 20010035326 A).
In regards to claims 19 and 29, Kang as modified teaches the limitations of claims 19 and 29 and Yang teaches that both sides of the holder are detachably coupled to the heater case (via 122, 123, see figs. 4-5); however, Kang does not explicitly teach that one side of the holder is connected to the heater case by a hinge.
However, An teaches that one side of a top cover (door 39), which covers fluid pipes (pipes 21, see figs. 1-3) within a chamber (27) is connected to the casing (12) by a hinges (38, see figs. 1-3 and paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder in the assembly/the method of Kang as modified by providing a hinge on one side of the holder to connect to the heater case based on the teachings of An in order to allow an easy access to the heat pipe within the assembly while keeping the holder connected to the case to reduce the possibility of misplacing the holder.

Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Yang as applied to claims 11 and 21 above and further in view of Jeong (US 2003/0131614 A1).
In regards to claims 19 and 29, Kang as modified teaches the limitations of claims 20 and 30 except that the heater is configured to stop, based on a determination that a current temperature of a thermistor is equal to or higher than a preset temperature, emitting heat by increasing a resistance of the thermistor and suppressing electric current that is applied to the heater.
However, Jeong teaches stopping a defrost heater when a sensed temperature is equal to or higher than a preset temperature (heater stopped when set temperature is reached, see paragraphs 8, and 43), where the temperature is sensed by a thermistor (see paragraphs 10 and 12), emitting heat by increasing a resistance of the thermistor (it is well known that in a thermistor resistance is directly related to the temperature change; Also the input voltage increase corresponding to resistance of the thermistor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus/the method of Kang as modified by stopping the heater based on a determination that a current temperature of a thermistor is equal to or higher than a preset temperature, emitting heat by increasing a resistance of the thermistor and suppressing electric current that is applied to the heater based on the teachings of Jeong in order to end the defrost operation after layers of frost stuck on the evaporator has melted (see paragraphs 12, 40, Jeong).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763